Citation Nr: 0634292	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  02-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to an effective date earlier than March 25, 1999, 
for the award of a total rating for compensation purposes 
based on individual unemployability (TDIU), due to service-
connected disabilities.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1967 to May 1970 and 
from June 1970 to August 1987.  

By rating action in April 1995, service connection was 
established for post-traumatic stress disorder (PTSD), and a 
30 percent evaluation was assigned, effective from February 
9, 1995, the date of receipt of the veteran's original claim.  
The veteran and his representative were notified of this 
decision and did not appeal.  

By rating action in February 1996, the RO denied an increased 
rating for some of the veteran's service-connected 
disabilities, including PTSD.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
that, in part, granted the veteran's claim for TDIU, and 
assigned an effective date of March 25, 1999, the date of 
receipt of claim.  The veteran disagreed with the effective 
date assigned.  

In December 2002, the Board promulgated a decision which 
denied an effective date earlier than March 25, 1999 for the 
award of TDIU, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In April 2003, the Court granted a joint motion to 
vacate and remand the December 2002 Board decision.  In 
December 2003, the Board remanded the appeal to the RO for 
additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not appeal the April 1995 rating decision 
that, in part, granted service connection for PTSD and 
assigned a 30 percent evaluation, or the February 1996 rating 
decision that denied increased ratings for service-connected 
low back and right knee disabilities and PTSD, and those 
rating decisions are final.  

3.  A formal claim for TDIU was received on March 25, 1999.  

4.  TDIU was granted by the RO in March 2000, and was made 
effective from March 25, 1999.  

5.  Within the one year period prior to March 25, 1999, there 
is no persuasive medical evidence that the veteran's service-
connected disabilities, alone, were of such severity as to 
preclude substantially gainful employment.  

6.  The earliest effective date for the establishment of TDIU 
is March 25, 1999, the date of receipt of claim.  


CONCLUSION OF LAW

An effective date earlier than March 25, 1999, for an award 
of TDIU is not warranted.  38 U.S.C.A. §§ 5101(a), 5100, 
5101(a), 5102, 5103, 5103A, 5107, 5108, 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.159, 3.341, 
3.400(o)(2), 4.16(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

In this case, the December 2003 Board remand and letter dated 
in June 2004, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter was not sent prior to initial 
adjudication of the veteran's claim for TDIU, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in March 
2006.  The veteran was notified of his responsibility to 
submit evidence which showed that his service-connected 
disabilities rendered him unemployable; of what evidence was 
necessary to establish an earlier effective date, and why the 
current evidence was insufficient to award the benefits 
sought.  The veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how the claim was still 
deficient.  He was also informed that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The service medical records and all VA 
medical records identified by the veteran, including records 
from the Social Security Administration, have been obtained 
and associated with the claims file.  The veteran was also 
afforded an opportunity to testify at a personal hearing, but 
declined.  There is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d. 1328 
(2006).  

Applicable Law and Regulations

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  

Even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2006).  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

VA regulations provide that a determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected 
within one year of the date that notice of the determination 
is mailed to the claimant.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2006).  

Factual Background

By rating action in April 1995, the RO, in part, granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from February 9, 1995, the date of 
receipt of the veteran's original claim for PTSD.  38 C.F.R. 
§ 3.400(b)(2)(i).  The veteran and his representative were 
notified of this decision and did not appeal.  By rating 
action in February 1996, the RO denied increased ratings for 
the veteran's right knee and low back disabilities, and PTSD; 
the combined disability rating for all service-connected 
disabilities remained at 50 percent.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

In March 1999, the veteran, through his attorney, filed a 
claim for an increased rating for PTSD and TDIU.  Enclosed 
with the application was a copy of a December 1995 Social 
Security disability determination and numerous medical 
records.  The medical evidence consisted primarily of VA 
records, including psychiatric and psychological evaluation 
reports in July and August 1995, and a December 1995 private 
psychiatric report conducted at the request of the Social 
Security Administration (SSA).  

The clinical findings on all three reports were not 
materially different and indicated that the veteran's 
psychiatric disorders were not significantly disabling.  The 
Global Assessment of Functioning (GAF) scores on the two 1995 
VA medical reports was estimated to be between 60 and 70.  
The December 1995 SSA psychiatric report noted that the 
examining psychologist had some reservations concerning the 
veteran's self-described symptoms and claimed stressors, and 
believed that he, at times, inflated his story in the manner 
typical of some hysterics or in the manner typical of someone 
experiencing an anxiety disorder.  The examiner indicated 
that regardless of the diagnosis, the veteran maintained 
adequate residual functioning to allow for employment.  The 
report also noted that the veteran had very few physical 
problems, primarily related to his back, and right knee and 
leg.  The diagnoses included alcoholism (by history), 
depression, not otherwise specified, and PTSD.  The GAF score 
was 70.  The examiner concluded that the veteran was able to 
establish and maintain adequate relationships with co-workers 
and supervisors; that he was able to understand and perform 
simple tasks in an average amount of time; that he was able 
to sustain concentration over an eight hour day in at least 
simple unskilled routine activities, and that he was able to 
keep a work schedule with average performance demands.  The 
SSA determination indicated that the veteran was totally 
disabled due to PTSD and depression since October 1994.  

The veteran was subsequently afforded a VA psychiatric 
examination in November 1999.  At that time, the veteran 
reported no hospitalizations since being domiciliary at a VA 
facility for alcoholism in 1995.  The veteran reported that 
he had been in regular VA outpatient counseling once a week 
up until about a year earlier and was being monitored for his 
medications about once every three months for the past year.  
Psychological testing was suggestive of extremely severe 
anxiety with underlying dysthymia.  The examiner opined that 
the veteran's symptoms supported a finding that he was 
unemployable.  The diagnoses included PTSD and bipolar 
affective disorder.  The Global Assessment of Functioning 
(GAF) score was 40.  

By rating action in March 2000, the RO granted an increased 
rating to 50 percent for PTSD, and to 10 percent for his left 
knee disability.  Based on the grant of the two increased 
ratings, the veteran's combined rating was increased to 70 
percent, thus, providing a basis for a schedular award of 
TDIU.  The RO assigned an effective date for the increased 
ratings and TDIU of March 25, 1999, the date of receipt of 
the veteran's claim for increase.  
Analysis

The veteran and his attorney argue that the effective date 
for the grant of TDIU should be February 9, 1995, the date 
that he was found totally disabled by SSA or, in the 
alternative, back one year prior to receipt of his March 1999 
claim, based on the Social Security records which clearly 
established that it was "factually ascertainable" that he 
was unemployable for one year prior to the date of receipt of 
his claim.  

Concerning the attorney's argument for an effective date back 
to 1995, the Board notes that the veteran did not appeal the 
February 1996 rating decision that denied his claims for 
increased ratings.  Therefore, that decision is final and, 
absent a claim of clear and unmistakable error, which is not 
asserted in this case, there is no basis for the assignment 
of an effective date earlier than February 1996.  38 C.F.R. 
§ 20.1103.  

A claim for TDIU, qualifies as a claim for increased 
disability compensation and is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. 
§ 3.400(o)(2), cited above.  Under those provisions, the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  

Here, the veteran submitted a formal claim for an increased 
rating and TDIU on March 25, 1999.  The clinical findings on 
a subsequent VA psychiatric examination in November 1999 
showed that the veteran's disabilities, particularly his 
PTSD, had worsened and that he was probably unemployable by 
reason of his psychiatric disorders.  The examiner assigned a 
GAF score of 40, which contemplates a level of impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  The RO's assignment of 
an effective date for TDIU of March 25, 1999, the date of 
receipt his formal claim, was consistent with the general 
provisions of VA regulations concerning effective dates for 
increased rating claims discussed above.  

However, the Board must also consider whether the one 
exception to the general rule governing rating claims is 
applicable to the facts in this case.  That is, whether it is 
"factually ascertainable" that there was an increase in the 
service-connected disabilities such that it rendered the 
veteran unemployable within one year of receipt of his formal 
claim for TDIU in March 1999.  

In this regard, the evidence of record includes numerous VA 
psychiatric outpatient notes showing treatment from 1996 to 
1999.  However, as the exception to the regulations allows 
for an earlier effective date only up to one year prior to 
receipt of a formal claim, a favorable disposition of the 
appeal turns on whether the evidence shows increased 
disability subsequent to March 25, 1998.  

While the evidence showed that the veteran was seen for 
outpatient counseling on several occasions from March 1998 to 
March 1999, they did not suggest any increase or worsening in 
the severity of his PTSD.  In general, the treatment records 
showed that the veteran was alert, well oriented, and was not 
suicidal or homicidal.  His anger outbursts were decreased 
and he was generally compliant with his medications.  The 
veteran did experience some increased symptomatology after he 
stopped taking his medications for about a month in mid-1998.  
However, he was restarted on medications and showed immediate 
improvement.  (See May 1998 progress note).  Progress notes 
in June and July 1998, showed the veteran was alert and well 
oriented, his mood was good, and he denied any suicidal or 
homicidal ideations.  He reported occasional flashbacks and 
paranoia, but his thought processes were fairly well 
organized.  

In January 1999, the veteran was upset and crying when he 
called the emergency room demanding to speak with his 
psychiatrist.  The report suggested that he was paranoid and 
refused to come in to the emergency room because he believed 
that he would be locked up, and hung up the phone.  A 
progress note a few days later showed that his mood was good, 
he was alert and well oriented, and that he was not suicidal 
or homicidal.  The records indicated that his medications 
were adjusted to control his paranoia, mood swings, and anger 
control.  

The veteran was also afforded a VA psychiatric examination in 
May 1999.  The veteran's complaints and the clinical findings 
were similar to those reported on the progress notes 
discussed above.  At that time, the veteran reported that he 
was attending college and taking two courses.  On mental 
status examination, he was alert, well oriented, and had fair 
memory. The veteran reported that he had difficulty with 
concentration and said he could understand the material, but 
had difficulty recalling it the next day in class.  He denied 
suicidal or homicidal ideations or any hallucinations or 
delusions. His speech was goal directed and normal in flow 
and content.  He spoke of his experiences in the service in a 
matter of fact way, but admitted to having felt better prior 
to talking about his past.  His insight and judgment were 
intact, his affect appeared relaxed, and his mood was 
euthymic.  The diagnoses included PTSD and bipolar disorder.  
The GAF score was 60.  

The Board has meticulously reviewed the entire claims file 
and has been unable to identify any correspondence or medical 
evidence submitted by the veteran subsequent to the final 
1996 rating decision and prior to March 1999, which could be 
interpreted as an informal claim for an increased rating.  

The award of an increased rating to 50 percent for PTSD and 
the grant of TDIU in March 2000, were based, in part, on the 
VA examiner's findings and GAF score in May 1999, which 
resulted in an increase in the veteran's combined service-
connected disability rating to 70 percent.  It must be noted 
that without the concurrent grant of an increased rating to 
10 percent for the left knee disability in March 1999, the 
veteran would not have met the minimum requirement of a 
combined 70 percent rating for consideration of TDIU.  

The veteran's attorney appears to assert that the 1995 SSA 
determination that the veteran was unemployable since 1994 
establishes, ipso facto, that it was factually ascertainable 
that the veteran was entitled to TDIU for VA purposes since 
1995.  However, VA is not bound by determinations of 
unemployability by other Agencies, including SSA, and must 
base its decision on VA laws and regulations.  In this 
regard, the Board points out that the VA medical reports 
apparently relied upon by SSA in 1995 had been considered by 
the RO in the February 1996 rating decision that denied an 
increased rating for the veteran's PTSD.  As indicated above, 
the veteran did not appeal that determination and that 
decision is final.  The veteran never notified VA of the 
favorable SSA determination until the filing of his claim in 
March 1999.  It should also be noted that the Board does not 
find that the accompanying medical records provide evidence 
of increased disability of the service-connected disabilities 
or of total disability based on service-connected 
disabilities for the year preceding receipt of his claim for 
increase in March 1999.  Thus, the SSA determination and 
accompanying medical reports are of little probative value in 
his current claim for an earlier effective date.  

Consequently, the Board finds that there is no earlier date 
within the one-year prior to March 1999, on which it could be 
factually ascertained that an award of TDIU was warranted.  
Accordingly, the Board concludes that the criteria for an 
effective date prior to March 25, 1999, for a TDIU have not 
been met.  




ORDER

Entitlement to an effective date earlier than March 25, 1999, 
for a grant of TDIU, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


